UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2172



ALEX HENSLEY,

                                                Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   COMMISSIONER   OF    SOCIAL
SECURITY, *

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Elizabeth V. Hallanan, Senior
District Judge. (CA-96-1925)


Submitted:    October 21, 1997             Decided:   November 18, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex Hensley, Appellant Pro Se. Stephen Michael Horn, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




      *
         The Court has substituted Kenneth S. Apfel for former
Commissioner Callahan pursuant to Fed. R. App. P. 43(c)(1).
PER CURIAM:

     Appellant appeals the district court's order adopting the re-

port and recommendation of a magistrate judge, granting Appellee's

motion to dismiss, and denying Appellant's motion for summary judg-

ment. We have reviewed the record, the magistrate judge's report,

and the district court's opinion and find no reversible error.
Accordingly, we affirm on the reasoning of the district court.

Hensley v. Callahan, No. CA-96-1925   (S.D. W. Va. Aug. 18, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2